Shulman, Judge.
Defendant appeals the judgment holding him in contempt of court for failing to appear in court when his case was reconvened following the court’s recess. We reverse.
Pretermitting whether or not a contempt judgment would be warranted in view of the fact that the court did not specify a time for reconvening, and in view of the fact that defendant arrived only 15 minutes after court was reconvened, the court’s judgment must be reversed under the authority of Bramlett v. State, 106 Ga. App. 731 (128 SE2d 373).
" 'Where one indicted for a bailable offense [as in the case at bar where defendant was indicted for theft by taking] has been arrested and has given bond for his appearance... and fails to appear... he can be re-arrested on a new warrant . . . but there is no law in this State authorizing his punishment for contempt of court for failing and refusing to appear in accordance with the terms of the bond.’ ” Id., p. 731.
This being so, it was error for the court to hold defendant in contempt of court.

Judgment reversed.


Deen, C. J., and Carley, J., concur.

Submitted October 3, 1979 —
Decided November 29, 1979.
Ivan H. Nathan, for appellant.
Alan B. Smith, Solicitor, for appellee.